Exhibit 10.3

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) is entered into
by and between Particle Drilling Technologies, Inc., a Nevada corporation
(“Company”), and Jim B. Terry (“Executive”) as of August 7, 2007.

WHEREAS, Company and Executive have heretofore entered into that certain
Employment Agreement effective as of January 23, 2006 (the “Employment
Agreement”); and

WHEREAS, Company and Executive desire to amend the Employment Agreement in
certain respects;

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, Company and Executive hereby agree, effective as of
the date first set forth above, that the Employment Agreement shall be amended
as hereafter provided:

1.             Section 5.4 of the Employment Agreement shall be deleted and the
following shall be substituted therefor:

“5.4        Parachute Payments.  Notwithstanding anything to the contrary in
this Agreement, in the event that any payment or distribution by Company to or
for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), Company shall pay to Executive an additional
payment (a “Gross-up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax imposed on any Gross-up Payment, Executive
retains an amount of the Gross-up Payment equal to the Excise Tax imposed upon
the Payments.  The Gross-up Payment attributable to a particular Payment shall
be made at the time such Payment is made; provided, however, that in no event
shall the Gross-up Payment be made later than the end of Executive’s taxable
year next following Executive’s taxable year in which Executive remits the
related taxes.  Company and Executive shall make an initial determination as to
whether a Gross-up Payment is required and the amount of any such Gross-up
Payment.  Executive shall notify Company in writing of any claim by the Internal
Revenue Service which, if successful, would require Company to make a Gross-up
Payment (or a Gross-up Payment in excess of that, if any, initially determined
by Company and Executive) within ten days of the receipt of such claim.  Company
shall notify Executive in writing at least ten days prior to the due date of any
response required with respect to such claim if it plans to contest the claim. 
If Company decides to contest such claim, Executive shall cooperate fully with
Company in such action; provided, however, Company shall bear and pay directly
or indirectly

1


--------------------------------------------------------------------------------


all costs and expenses (including additional interest and penalties) incurred in
connection with such action and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of Company’s action.  If, as
a result of Company’s action with respect to a claim, Executive receives a
refund of any amount paid by Company with respect to such claim, Executive shall
promptly pay such refund to Company.  If Company fails to timely notify
Executive whether it will contest such claim or Company determines not to
contest such claim, then Company shall immediately pay to Executive the portion
of such claim, if any, which it has not previously paid to Executive.”

2.             Except as expressly modified by this First Amendment, the terms
of the Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment as of the date first set forth above.

“EXECUTIVE”

 

“COMPANY”

 

 

 

 

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

 

 

/s/ Jim B. Terry

 

By:

/s/ Ken R. LeSuer

Jim B. Terry

 

 

Name: Ken R. LeSuer

 

 

 

Title: Chairman, Board of Directors

 

 

2


--------------------------------------------------------------------------------